Citation Nr: 9926904	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-15 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether a reopened claim of entitlement to service 
connection for a back disability is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On the VA Form 21-526, Veteran's Application for Compensation 
or Pension, received from the veteran in January 1998, he 
cited the incurrence of an ankle injury during service.  The 
question of service connection for residuals of an ankle 
injury has not been developed for appellate consideration, 
and is referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  Service connection for a back disability, classified as 
residuals, muscle strain of the back, was denied by the RO by 
means of a rating decision rendered in August 1974.  The 
veteran did not appeal that decision.

2.  The evidence received by VA subsequent to August 1974, 
with regard to the question of entitlement to service 
connection for a back disability, is new and material.

3. With regard to the veteran's claim for service connection 
for a back disability, the elements of a well-grounded claim 
are not shown.



CONCLUSIONS OF LAW

1.  The RO's August 1974 rating decision, wherein service 
connection for a back disability was denied, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the RO's August 1974 
rating decision, wherein service connection for a back 
disability, classified as residuals, muscle strain of the 
back, was denied, serves to reopen the veteran's claim for 
service connection for a back disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  A claim for service connection for a back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 1991).  "New" evidence means more than 
evidence that has not previously been included in the claims 
folder, and must be more than merely cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  See also Evans v. Brown, 9 Vet. App. 273, 
284 (1996), wherein the Court held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

a.  Whether New and Material Evidence Has Been Received

Service connection for a back disorder, classified as 
residuals, muscle strain of the back, was denied by the St. 
Petersburg RO in an August 1974 rating decision following 
review of evidence that consisted primarily of the veteran's 
service medical records.  The RO noted that these records 
showed that he had been 
accorded treatment in January 1973 for back pain, but that 
the report of his separation medical examination did not 
indicate either complaints of back disability, or that any 
defects were noted in relation to his one episode of 
inservice back pain.  

The veteran did not appeal that decision, and it is 
accordingly final.  The question that is currently before the 
Board, therefore, is whether the evidence received subsequent 
to August 1974 is new and material in nature, as defined by 
Colvin, supra.

The evidence received subsequent to August 1974 consists 
primarily of private medical records dated in 1997, to 
include the report of a July 1997 X-ray indicating 
impressions of degenerative disc at L4-5 and questionable 
degenerative disc at L5-S1.  This evidence is new, in that it 
not only had not been previously associated with the 
veteran's claims folder, but also in that it presents new 
information, to the effect that a back disability is 
currently manifested.   As indicated above, the St. 
Petersburg RO, in August 1974, denied the veteran's claim for 
service connection for a back disability on the basis that 
the current manifestation of that disability had not been 
demonstrated.  Since the new evidence pertains directly to 
the reason for the prior denial, it can also be deemed 
material in nature.  See Evans, supra.  The Board accordingly 
finds that the veteran's claim for service connection for a 
back disability has been reopened.

b.  Whether the Claim is Well Grounded

Having determined that new and material evidence has been 
received, the next question that must be resolved by the 
Board is whether the veteran's claim is well grounded; see 
Elkins, supra, and Winters, supra.  The Court has held that 
the threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, 
since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  See also Caluza v. Brown, 7 Vet. App. 498 (1995), 
wherein the Court held that a well-grounded claim requires 
evidence of a current disability, an inservice disability, 
and a nexus or link between the two.  In the context of a 
claim initially premised on the submission of new and 
material evidence, the question of well-groundedness becomes 
relevant following a determination that such evidence has 
been received, and that the claim is reopened.  As discussed 
above, the Court, in Elkins and Winters, held that any 
subsequent consideration of the claim on the merits must be 
preceded by a finding that the claim is well grounded; that 
is, whether, considering all of the evidence, the claim is 
plausible.

In the instant case, the Board finds that the elements 
necessary to establish a well-grounded claim, as enunciated 
in Caluza, are not satisfied.  While the evidence received 
after August 1974 demonstrates the manifestation of a back 
disability, the medical evidence does not demonstrate, by 
means of clinical findings, that the back disability 
currently shown is in any manner related to his service, or 
to any particular incident therein, that concluded almost 25 
years previously.  In addition, while the veteran has alleged 
that there is such a relationship, it must be pointed out 
that, in the absence of evidence demonstrating that he has 
the medical training or expertise requisite to proffer a 
clinical opinion, his contentions are no more than 
unsupported conjecture, and are of no probative value.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In brief, the three elements of Caluza are not satisfied.  In 
particular, the evidence does not show that the back 
disability currently manifested can be attributed to service; 
neither the nexus requirement of Caluza nor the provisions of 
38 C.F.R. § 3.303(d) (1998) are met.  The Board must 
therefore conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a back disability could be granted, 
as is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claim for service connection for this disorder is 
not well grounded and is therefore denied, in accordance with 
the Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

Moreover, the Board notes that the Court has held that, when 
a claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for a 
back disability, at any time.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a back disability; 
however, that claim is not well grounded, and the benefits 
sought on appeal with regard to that disability remain 
denied.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

